 In the Matter Of CARDINALE TRUCKING CORPORATIONandINTERNA-TIONAL ASSOCIATION OF MACHINISTSCase No. C-225.-Decided February 11, 1938Motor Transportation Induqtry-Interference, Restraint, and Coercion:en-gendering fear of loss of employment for union membership and activity-Discrimniation:discharges of active unionmembers-Reinstatement Ordered:of two employees discharged for union activity, complaint dismissed as to oneemployee discharged-BackPay:awarded for period from date of discharges todate of Intermediate Report and from date of Order to date of offer ofreinstatement.Mr. Will Maslow,for the Board.Mr. John J. Fallon,of Hoboken, N. J., for the respondent.Isserman & Isserman,byMr. Morris Isserman,of Newark, N. J.,for the Union.Mr. Victor A. Pascal,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon chargesdulyfiled by the International Association of Ma-chinists,herein called the Union,the National Labor Relations Board,herein called the Board,by Elinore Morehouse Herrick, RegionalDirector for the Second Region(New York City),issued its com-plaint,datedMay 26,1937,againstCardinale Trucking Corp.,'Whippany,MorrisCounty,New Jersey,herein called the respond-ent.The complaint alleged that the respondent had engaged andwas engagingin unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and(3) and Sectioif 2(6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct, in that it had discharged and had refused to reinstate MichaelHenecke, August Santa Maria, and Patrick O'Connell because theyjoined and assisted the Union,thereby discouraging membership inthe Union.'In some of the pleadings,the respondentiserroneouslyreferredto as "CardinaleTrucking Corporation."220 DECISIONS AND ORDERS221On June 17, 1937, the respondent filed its answer denying some ofthe allegations in the complaint and setting forth matter which, it iscontended, constituted a defense.The answer also stated that theservices of O'Connor, who was erroneously designated in the com-plaint as O'Connell, and Santa Maria had been dispensed with be-cause the respondent no longer had need for their services, and thatHenecke had been discharged for sufficient cause.Pursuant to the notice, a hearing was held in New York City onJune 17 and June 18, 1937, before Alvin J. Rockwell, the Trial Ex-aminer duly designated by the Board.The Board-and the respond-ent were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to produce evidence bearing upon the issues was affordedto all parties.At the opening of the hearing, counsel for the Board moved toamend the complaint so as to change the name Patrick O'Connell toPatrick O'Connor: The respondent consented to this amendmentand the motion was granted.During the course of the hearing, the Trial Examiner made severalrulings on objections to the admission of evidence.The Board hasreviewed these rulings and the rulings made with respect to motionsmade by the parties, and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Thereafter the Trial Examiner filed his Intermediate Report, datedAugust 16, 1937, in which he found that the respondent had not en-gaged in unfair labor practices as charged in the complaint andrecommended its dismissal.On September 3, 1937, the Union filed exceptions to the findings offact and the conclusions of the Trial Examiner and requested to beheard in oral argument before the Board.On September 14, 1937, ahearing for the purpose of oral argument was held before the Boardat which the respondent and the Union were represented by counsel,and affidavits filed by the Union were received.By its order dated October 19, 1937, the Board directed that afurther hearing be held for the purpose of taking testimony as tothe employment'of new men to replace the men alleged to have beendischarged in violation of the Act, and as to the manner in whichrepair work in the respondent's garage was then being carried on.Pursuant to 'this order, a hearing was held in New York City onOctober 25, 1937, before Alvin J. Rockwell, the Trial Examiner dulydesignated by the Board.The Board, the Union, and the respondentwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto produce evidence bearing upon the issues was afforded to allparties. 222NATIONAL LABOR RELATIONS BOARDDuring the course of the hearing,the Trial Examiner made severalrulings on objections to the admission of evidence.The Board hasreviewed these rulings and the rulings made with respect to othermotions of the parties,and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in this case,the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a New Jersey corporation organized'March 31,1925.Since 1933, its principal place of business has been in Whip-pany,Morris County, New Jersey. It is engaged in the truckingbusiness and uses motortrucks,tractors,and trailers,all of which itowns, to carry merchandise between two mills in Whippany andpoints within and without New Jersey. In its schedules filed withthe Interstate Commerce Commission,it appears that the respondentuses198 routes, 28 of which are wholly within New Jersey or NewYork and 170 of which are between two or more States.The respondent's gross annual income totals approximately between$150,000 and $200,000.The respondent's pay roll lists 71 individuals,including its officers,supervisors,chauffeurs,mechanics,and other employees.It appearsthat about eight men were usually employed in the respondent's repairshop, which is situated in part of its garage in Whippany. Thisrepair shop is operated on two shifts,the day shift working fromseven a. m. to seven p. m. and the night shift from seven p. M. toseven a. m.Most of the repairs to the respondent's trucks, tractors,and trailers are performed in this repair shop, although it appearsthat, occasionally,some of this work is performed out of the shop bythe manufacturers of this equipment and that,in the event that anyof the equipment is disabled too far from the respondent'sgarageto be towed back conveniently,it is repaired in a repair shop nearthe place where the accident occurred.H. TFIE UNIONInternational Association of Machinists is a labor organization affil-iated with the American Federation of Labor admitting to its mem-bership employees of the respondent employed in its repair shop.III.THE UNFAIR LABOR PRACTICESA. Evidence presented at the first hearingMichael Heneckewas employed by the respondent aboutfour yearsprior to the hearing in this case as a motortruck mechanic. For DECISIONS AND ORDERS223about 11 years before, he had worked for other employers as a motor-truck mechanic.On January 10, 1937, James G. Cardinale, the re-spondent's president, promoted Henecke to the position of servicemanager and increased his salary from $40 to $45 a week.Henecke'sduties in his new position required him to perform the same generaltype of work which he formerly had done and also to supervise theemployees in the repair shop.About April 12, 1937, Cardinale toldHenecke that he was dissatisfied with his' supervision of the repairshop ; he complained that the mechanics were wasting time and notcompleting a sufficient amount of work, and that the cost of the workperformed was too great.Henecke voluntarily began working dur-ing the night instead of the day, as he believed that the former shiftrequired strict supervision.At this time, his salary was increased to$50 a week.At the hearing, Henecke testified that, when he left the repair shopthe morning of April 13, 1937, he received permission to come in latethat evening so that he might call for his grandmother 'in NewRochelle.Henecke did not visit his grandmother that evening but,instead, called on John D. Lengel, business representative of the Union,at its Newark Lodge No. 340.He paid part of his membership initia-tion fee, and Lengel gave him several of the Union's membership ap-plication blanks so as to have them executed by the respondent's othermechanics.Henecke testified that he returned to the repair shopbetween 10 and 11 p. in., although a witness for the respondent put thetime at 11 p. in.During the following week, six of the Union's ap-plication blanks were signed by repair shop employees.According to Henecke, he telephoned to the respondent on April20, 1937, at 7: 07 p. in., and secured permission to be late in report-ing to work. That evening, Henecke again went to the Union'soffice, delivered the six signed membership application blanks toLengel, and was formally initiated into membership in the Union'sNewark Lodge No. 340.Henecke testified that he returned to workat 10: 10 p. in., although a witness for the respondent stated that itwas at a later hour.As Henecke was commencing work the nextnight, Cardinale berated him for coming in late and "corrupting theother employees" and asked him to explain the cause of the latenesses.Henecke answered that he had been late on both nights because hehad been attending a Diesel school.Cardinale replied that it was im-proper for him to attend a Diesel school during working hours,especially as the respondent used no Diesel engines.Cardinale thendischarged Henecke, stating that he was being discharged, not forcoming in late, but for lying.August Santa Mariawas hired by the respondent about November1936 as a repair shop employee at the salary of $3Q a week.He per- 224NATIONAL LABOR RELATIONS BOARDformed overhauling, boring, reaming, and general repair work.Forabout 19 years previous, he had been employed elsewhere as an auto-mobile mechanic.About April 1, 1937, his salary was increased to$35 a week.On April 13, 1937, Santa Maria visited Lengel at theUnion's offices, and, according to Lengel, received application blanksfor membership in the Union, and was told to distribute them amongthe employees in the repair shop. Santa Maria testified that he toldother employees that he' was joining the Union.He was formallyinitiated into membership in the Union's Newark Lodge No. 340 onApril 20, 1937.As Santa Maria was reporting to work at 7 a. in. onApril 22, 1937, Cardinale discharged him, although offering to givehim a reference.Patrick O'Connorwas hired by the respondent on March 18, 1937,as an automotive machinist at the salary of $35 a week.For' about15 years before, he had been employed elsewhere in the same capacity.In the latter part of March 1937, he applied for membership in theUnion, and he was formally initiated into its Newark Lodge No. 340on April 13, 1937.As O'Connor was reporting for work on April22, 1937, at about 7 a. in., he was informed that he was discharged be-cause "the boss wanted to keep down expenses."O'Connor testifiedthat, as he was leaving, he heard Cardinale tell Alexander Chitko, oneof the mechanics in the repair shop, that "he would not allow anyUnion men in his shop." At the hearing, Cardinale denied that hehad made this statement, and Chitko denied that he had heard it.Lengel and the three discharged employees visited the respondent'splace of business on April 23, 1937.Henecke and Lengel testified thatthey waited for Cardinale in the anteroom of the office, observed himenter his office followed by Samuel Oplinger and another man, andthat, through the open transom above the door of Cardinale's office,they heard the conversation of these men.Henecke and Lengel fur-ther testified that they heard Oplinger say to Cardinale, "What is thematter with Mike?" and that Cardinale answered, "I discharged himfor joining a Union."At the hearing, both Cardinale and Oplingerdenied that this conversation had taken place.Oplinger further tes-tified that he had not been in Cardinale's office on that day. In testi-fying as to the physical arrangements of the respondent's place ofbusiness, Cardinale stated that the door of his office is separated fromthe anteroom by another room about 15 feet wide which is used bythe respondent's clerical employees and that, although there is a tran-som above the door of the anteroom, there is no transom in his office,the door of which had been kept closed all that day.Lengel's and Cardinale's testimony differ as to the substance of theirconservation when they met that day in the anteroom.They bothagree,however, that Cardinale did not then say that he had dischargedthe threemen for joiningthe Union. Cardinale testified that Henecke DECISIONS AND ORDERS225had been discharged for lying to him.Cardinale further stated thatO'Connor and Santa Maria had not been discharged, but that theyhad been "laid off" for the reason that the respondent did not need asmany mechanics as it did before because it had decided to have themajor part of its overhauling work performed outside of its repairshop.He further testified that the respondent had hired no me-chanics to replace the three discharged employees.The record doesnot clearly indicate the amount of work performed outside of therespondent's repair shop either prior or subsequent to April 22, 1937,or that there was a material change in the method of operating itsrepair shop subsequent to this date.Cardinale testified that the respondent had no objection to itsemployees belonging to a labor union and that all of its chauffeurswere members of Local 560 of the International Brotherhood ofChauffeurs, Stablemen, and Helpers of America. It does not appearthat any of the respondent's other employees belonged to a laborunion prior to April 13, 1937.B. Intermediate proceedings before the BoardAs stated above, oral argument on the Union's exceptions to theIntermediate Report was held before the Board.The Union re-quested the Board to overrule the recommendations of the TrialExaminer. It stated that there had been no change in the quantityof the work performed for the respondent outside of its repair shopsinceApril 22, 1937, and, since that date, at least two men hadbeen hired to replace the discharged employees. It filed the affi-davits of the three discharged employees to the same effect.Therespondent stated that none of the respondent's reconstruction andalteration work was then being performed by its employees.By itsorder dated October 19, 1937, the Board ordered that a furtherhearing be held for the purpose of hearing evidence as to employ-ment of new men to replace the men alleged to have been dischargedand as to the manner in which repair work in the respondent'sgarage was then being carried on.C.Evidence presented at the second hearingThe evidence adduced at this hearing fails to show that there wasany change in the quantity of work which was performed for therespondent outside of its repair shop either prior or subsequent toApril 21 and 22, 1937, the dates of the discharge of the three men.The respondent's witnesses testified that, since October 2, 1937,the respondent had leased its entire repair shop to the WhippanyTruck Manufacturing Corp., herein called the corporation, an enter-prise controlled by one Alfred Engels and that, since that date, the 226NATIONAL LABOR RELATIONS BOARDcorporation had been doing all of the mechanical work which therespondent formerly had performed in its repair shop.Both Car-dinale and Engels testified that neither the respondent nor any ofits officers had any financial interest in the corporation, nor had anyof them contributed any money toward its incorporation, nor hadany of them any financial interest in any of Engels' activities.Engels received a salary of $50 a week from the respondent fromSeptember 13 to October 1, 1937, although it does not clearly appearwhat his duties were.Cardinale testified that Engels performed nowork during this period but simply observed the manner in whichthemechanics performed their work so that he could determinewhich of them he would retain when the corporation assumed theoperation of the repair shop, and that Engels was placed on the payroll in order that he might be protected by workmen's compensationinsurance, should he be injured during this period.Engels' testi-mony is no more elucidating.He stated that each day he performeda full day's work as a mechanic, but that this was not work whichhad been assigned to him as he was paid $50 a week "to size up themen." It is also significant that Engels stated that, on October 2,1937, the corporation took over all of the employees in the repairshop, including a mechanic hired by Cardinale on September 27, 1937,without consulting him, and that his salary of $50 a week continuedafter October 2, 1937, except that he was paid by the corporationinstead of the respondent.Engels testified that the corporation was organized about August11, 1937, by Morris Edelstein, a lawyer sharing offices with JacobFriedland, the attorney for Local 560.He stated that he paid Edel-stein $100 in cash for his services and that he had received the moneyfrom his wife.Neither he nor his wife had a bank account.Hestated that his wife had managed to save this $100 from the moneyhe had given her out of the salary of $30 a week, which he receivedat his last position.The corporation issued one hundred shares of no par value stock.Engels testified that one share had been issued to Bonnet, presidentof the corporation, and another to Van Horn, both of whom wereadmittedly dummies.The other 98 shares were supposed to be forEngels who, however, had not, as yet, received his stock certificate,which was still being retained by Edelstein.The corporation maintained a bank account in the First NationalBank of Whippany. Engels was very certain of the fact that theinitial deposit was $500 in cash, $200 of which he received in cashfrom a friend, Pat McGuire, and $300 of which he received, also incash, from another friend, Charles Moeller.Pursuant to a stipula-tion entered into between counsel for the respondent and the Boardat the hearing, certain documents, with reference to this initial DECISIONS AND ORDERS227deposit, were later introduced into evidence as Board's Exhibit "C".Engels testified that the corporation was securing all of the re-spondent's mechanical work and that, in the event that some of itcould not be performed in the repair shop, the corporation intendedto send it out of the shop to be performed by others, but that hehad not found it necessary to send out any work up to the time ofthe hearing.Shortly before the termination of the hearing Cardinale virtuallyconceded that the respondent continued to control the repair-shopwork by blandly stating that he would hire Santa Maria and O'Con-nor "if they came in at any time."Board's Exhibit "C" likewise demonstrates the falsity of the re-spondent's testimony. It consists, in part, of :a.A deposit slip of the First National Bank of Whippany show-ing that on October 9, 1937, a $500 check was deposited to the accountof the corporation.b.A photostatic copy of the respondent's check, dated October 8,1937, signed by James G. Cardinale, as president, and Frank Cardi-nale, as secretary-treasurer, and drawn to the order of the corpora-tion for $500, and the endorsement of the check by the corporationfor deposit in its account in the First National Bank of Whippany.c.A copy of a resolution of the Board of Directors of the corpo-ration, dated September 30, 1937, signed by Henry Bonnet, as secre-tary, authorizing the opening of the corporation's bank account inthe First National Bank of Whippany, reciting, among other things,that Jacob Friedland is the president and Alfred A. Engels is theLreasurer of the corporation.d.Other documents showing that the $500 check was deposited tothe corporation's credit in its bank account and paid by the respond-ent's bank from its account.The evidence also shows that at various periods between the dateof the discharge of Henecke, Santa Maria, and O'Connor and thishearing the respondent hired one to four men to replace them in itsrepair shop.D. Conclusions as to the unfair labor practiceThe fact that Henecke was discharged the day after he had beeninitiated into membership in the Union would ordinarily be strongevidence that his Union activity motivated his discharge.This in-ference cannot be drawn here. In accepting the position of servicemanager, Henecke also assumed the responsibilities attendant uponthat position as supervisor of all of the respondent's repair work andof the men employed in its repair shop.His irresponsible attitudetoward his position, was evidenced by his latenesses on April 13 and 228NATIONAL LABOR RELATIONS BOARD20, 1937, in connection with personal affairs which he misrepresentedto the respondent.This was a sufficient, and in our judgment theactual, cause for his discharge.We find, however, that O'Connor and Santa Maria, who wereboth discharged shortly after they became members of the Union,were not discharged for the reason advanced by Cardinale, namely,that the respondent did not need their services as it intended havingmore of the work performed outside of the repair shop.The evi-dence shows that the corporation was organized by the respondentand the arrangement with Engels entered into to hide the fact thatthe respondent continued to operate the repair shop itself ; that fromone to four men were hired by the respondent to replace these dis-charged men; that the corporation is the agent of the respondent;that the quantity of work performed for the respondent out of itsrepair shop did not differ materially either before or after April 22,1937; and that the respondent is willing to rehire Santa Maria andO'Connor.We find that August Santa Maria and Patrick O'Connor were dis-charged by the respondent for the reason that they had joined andassisted the Union.We further find that, by reason of the said discharges, the respond-ent discouraged membership in the Union and interfered with, co-erced, and restrained its employees in the exercise of their rightsguaranteed by Section 7 of the Act.Santa Maria and O'Connor have secured no other regular or sub-stantially equivalent employment since their discharge.IV. EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.THE REMEDYAs we have found that August Santa Maria and Patrick O'Connorweredischarged by the respondent for the reason that they hadjoined and assisted the Union and because they had exercised therights guaranteed to them by Section 7 of the Act, we shall order therespondent to offer to reinstate them to their former positions and topay to each of them a sum of moneyf equal to that which he wouldhave receivedas wagesfrom the date of his discharge to the date ofthe Intermediate Report and from the date of this Order to the date DECISIONS AND ORDERS229of suchofferof reinstatement, less any amount which he has earnedduring said period.As we have previously held, we do not believethat the respondent could have been expected to reinstate the dis-charged employees after it received the Intermediate Report recommending the dismissal of the complaint, and therefore it should notbe required to pay back pay from that time to the date of thisdecision.2We shall also order the respondent to cease and desist from theunfair labor practices in which it has been engaged and we shall alsoorder it to perform such affirmative acts as will give its employeesfree opportunity to exercise the rights guaranteed to them by Section7 of the Act.Upon the basis of the foregoing findings of fact and upon theentirerecord in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.International Association of Machinists is a labor organization,within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of August Santa Maria and Patrick O'Connor, and thereby dis-couraging membership in International Association of Machinists,the respondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid labor practices are unfair labor practices affect- °ing commerce, within the meaning of Section 2 (6) and (7) of theAct.ORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,Cardinale Trucking Corp., and its officers, agents, successors, andassigns shall:1.Cease and desist :(a)From in any manner interfering with, restraining, or coerc-ing its employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in2 SeeMatter of E. R.Haffelfinger Company,The,andUnitedWall Paper Crafts ofNorth America, Local No. 6,1N. L. R.B. 760;Matter of Brown Shoe Company, Inc., aCorporationandBoot and Shoe Workers'Union, Local No.655, 1 N. L R B. 803. 230NATIONAL LABOR RELATIONS BOARDconcerted activities for the purpose of collective bargaining and other,mutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act;(b)From in any manner discouraging membership in Interna-tional Association of Machinists or any other labor organization of itsemployees by discriminating against its employees in regard to hireor tenure of employment or any term or condition of employment.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer August Santa Maria and Patrick O'Connor immediateand full reinstatement to their former positions without prejudiceto their seniority and other rights and privileges;(b)Make whole August Santa Maria and Patrick O'Connor forany loss of pay they have suffered by reason of their discharge, bypayment to each of them of a sum of money equal to that which hewould normally have earned as wages from April 22, 1937, the dateof his discharge, to August 16, 1937, and from the date of this Orderto the date of such offer of reinstatement, less the amount which hehas earned during said period;(c) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of thirty (30) consecu-tive days stating that the respondent will cease and desist as afore-said ;(d)Notify the Regional Director for the Second Region in writ-ing within ten (10) days from the date of this order what steps therespondent has taken to comply therewith.And it is further ordered that the complaint be, and it is hereby,dismissed to the extent it concerns the discharge of Michael Henecke.0Ff .. 1,